Chapman, J.
The question, in this case, is, whether a recovery against one joint trespasser, who has been committed to gaol, on an execution granted thereon, and has taken the poor prisoner’s oath, can be pleaded in bar, to another suit, against his co-trespasser. The principle to be settled, in this case, is, in my view of it, of the first importance. Litigation is one of those evils, which necessarily attend a civilized community ; but the adoption of any principle, (without necessity) which is calculated to increase it, must always be impolitic, always wrong. “ Interest Reipublica ut finis sit litium." Hence the doctrine of consolidation of causes. Hence the legislatures of the different states have made laws, to diminish the number of law suits ; and one has gone so far as to provide, that a suit brought, will bar any claim, which might have been included in such suit, whether it is or not.
It will be granted me, at the onset, that the principle adopted by my Brethren, in this case, is not necessary to the attainment of justice, in any supposed case ; since it is in the pciwer of the plaintiff, in any action founded on tort, to include every person liable, in a single action, or as many of them as he, pleases.
To allow him to sue each separately, is to give him no advantage, unless it be advantageous to him, to have the power of indulging his corrupt passions, in vexing and harrassing those who are in his power; a disposition to do which is too often seen in our courts of justice. Were the principle adopted by the court applicable to actions of trespass only, it would be more tolerable ; but when it is seen, that the principle is equally applicable to ejectment, trover, malicious prosecution, *223as well as every other action founded on tort, (for they are all in the same sense joint and several) it must be acknowledged, that the decision of this case is of the last importance ; for it settles a principle, which puts it into the power of those who choose to use it, of multiplying, law suits, to almost any ex.tent, to the great injury of individuals, as well as of the community. In many cases founded on tort, the only question is the right of property; no personal blame being inputed to the defendant ; and in many cases, the plaintiff is at liberty to sue in tort or contract, at his election. Surely, the public good does not require, that there should be as many actions as there are parties. An officer, in attaching property, would often lay a foundation for a whole docket of causes; first, against himself; secondly, against all the creditors, under whose direction he acted ; and lastly, against all his assistants separately. If the levy should be a mistaken one, each must pay a bill of costs, and one the damages ; and what, perhaps, is worse, the court might be employed a long time, in trying .the same cause against the different defendants, with different juries,, (for there must be a new jury for the trial of every cause ;) and what is worst of all, the plaintiff will have it in his power, by this experiment, to ascertain which jury will give him the highest damages. That such a principle as this should exist in any code of laws, in any country, seems to me incredible.
But it is said, this is the common law of England. I fearlessly deny it; and were it so, I would not adopt it, highly as I think of their common law.
Let us see whether any of the cases, relied on by the plaintiff, even conduce tó prove, that where a judgment has been recovered against one joint trespasser, and execution has been taken out, and levied on his body, a trial has ever been had against his co-trespasser.
The first case relied upon is Sir John Heydon's case, 11 Co. 5. “ In trespass against several, one appeared and pleaded not guilty, with a simul cum, and then another appeared and pleaded. The issues were separately tried, and different damages assessed. The court said, that the plaintiff had his election of the different damages, but that there should be but one execution.’>
This case, so far from supporting the principles contended for, is directly opposed to them. Had the court decided, that two executions might issue, one for the damages and costs of *224the trial of one issue, and another for the damages and costs ^ °f "the trial of the other, on the ground that the defendant might be relieved by an audita querela, if the plaintiff should proceed to levy them beyond the damages and costs of the one, and the costs of the other, I admit the case would have been analogous to this. But the court say, that there can be but one execution. Why but one ? Could the court foresee, that the plaintiff would not fail to satisfy (as in the present case) the execution he should elect to take out ? In the case under consideration, it is admitted, that there has been a recovery for the injury here complained of, and an execution taken out and levied. But then it has not been paid. But has not the plaintiff elected ? And if he has done so, does it not appear from all the cases, that he is concluded ?
In the case of Brown v. Wootton, Cro. Jac. 73. the very point now before the court was made, and unanimously decided in favour of the defendant. That was an action of trover. The defendant pleaded a former recovery against one J. S. for the same goods ; and the plea was holden good. The arguments, which are urged here, were urged there. It was said, a judgment, without satisfaction, was no bar: that there was no difference between actions founded on torts, and joint and several contracts. The court, however, say, “ The cause of action being against diverse, for which damages uncertain are recoverable, the plaintiff havingjudgment against one person for damages certain, that which was uncertain before, is rendered in rem judicatam.” I am not aware, that this'ease was ever questioned in Westminsier-Hall.
The same doctrine is supported by a great variety of cases. Rawlinson v. Oriett & al. Carth. 96. Sir Humphrey Ferrers & al. v. Arden, Cro. Eliz. 668. Lendall and Pinfold’s case, 1 Leon. 19. Lacon v. Barnard, Cro. Car. 35. Indeed, no ease can be found in the English books, where there has been a judgment and execution against one tort-feasor, which could i not be pleaded, without satisfaction, to a suit against another.; The argument on the part of the defendant, turns wholly upon i the supposed analogy between actions on joint and several contracts, and those on torts ; and since this is the foundation of the argument, it may not be improper to examine into the extent of this analogy.
A., B. and C. give a joint and several note. An action wiftl lie against each separately;—and judgment and execution j *225may, also, be had against each.—Here is no election de mdi-oribus damnis.—When one execution is satisfied, and the costs on the others, an audita querela lies to prevent further proceedings. But why does not a judgment in one case, operate as a bar to the proceedings in the others ?—Because each action is brought on a distinct promise.—The several promise of A., is not the promise of B.;—nor will a judgment on the former merge the latter.—The promise of each is to pay the note ; and until this is done, the promise is not performed.
The judgment merges the promise only, onwhich.it is had, and not concurrent, distinct promises.
A., B. and C. jointly commit a trespass. One, two or all, are liable to be sued, but there can be but one judgment; or, if we carry the principle as far as it is carried in the case of Livingston v. Bishop, 1 Johns. Rep. 290. there certainly can be but one execution.
There is, indeed, but one cause of action; and that there can be but one action, where the cause of action is single, is universally true, whether one or rnany are liable ; because a judgment against one as effectually merges that cause of action, as if it were against all. A recovery against a joint promiser (and one may be had, where no plea in abatement is interposed) will bar all future actions ; because, though many might have been liable, there was but one cause of action. If the analogy between actions founded on torts, and those on joint and several contracts, were complete, why might not two be sued on a joint and several note given by three ? Two joint trespassers may be sued, where three are liable.
I admit the case of Livingston v. Bishop is opposed to the general doctrine I contend for, in this case; and from the high respectability of the court, before which the decision was had, is deserving of great weight; but it is equally opposed to the opinion, my brethren have given in this case ;—and though it does not support me throughout, on the grounds I go, when I say the plea in bar is sufficient, yet the principle adopted by the court in that case, will evince that it is so. Six actions of trespass were brought against as many joint trespassers.— Judgment was recovered against one, execution taken out, paid, and satisfied; and the only question submitted to the court, was, (as all the actions were pending together) whether the plaintiff was entitled to costs, on the other five actions.—It was decided that he was.—The learned judge, who gave the *226opinion in that case, remarks, “ that the more rational rule appears to be, that where you elect to bring separate actions, for a joint trespass, you may have separate recoveries, and but one satisfaction ; and that the plaintiff may elect de meli-oribus damnis, and issue his execution accordingly ; and that where he has made his election, he is concluded by it.” And again :—“ There must, at least, be an execution, &c.; and that, perhaps, may be deemed an election, by the plaintiff, de melioribus damnis : and that may be sufficient to conclude him.”
It ought to be observed, that the court, in the discussion of this case, did not call in question the before cited case of Sir John Heydon; but they did that of Brown v. Wootton; though I believe, it was the first time the correctness of it was ever doubted.
The principle decided in both is precisely the same.—One was an action against two joint trespassers, and the judgment of the court was, that the plaintiff, (as there were two verdicts) might elect between them, and have one execution.— The other was a second action against a joint trespasser, and the judgment of the court was, that the plaintiff had made his election, by taking out an execution, for the same cause of action, against a co-trespasser. What other difference there was between them than that in one case two were sued jointly, and the other separately, I am unable to see.—It must be admitted, that neither of the two last cited cases conduce, in the smallest degree, to support the decision, in the present case ; and as little does the case of Livingston v. Bishop. The court had no intention to carry the principle beyond that decided in Sir John Heydon's case. Indeed, they rely on that case, in support of their decision.
Suppose, then, that the present defendant had been sued in the first action jointly with his co-trespassers ; that they had severed in their pleas; and the jury had awarded different damages; could the plaintiff have had two executions ?— Could he, after having made his election, and failed, by reason of the inability of the defendant to pay the execution, have another execution against the other defendant? Could he make a second election ?—Do the court, in that case, insinuate, that the plaintiff can have a single advantage, by suing them separately, which he could not have, had he sued them jointly ?
*227The principle derided in the present case, is, that the plaintiff is at liberty to make his election de melioribus damnis, even after the levy of his execution.—Is there a dictum, which will warrant this ?—Must it not always be done in court, ahd at the time he takes out his execution ; and this, whether the plaintiff sues the defendant jointly, or severally. Suppose that in this case, the plaintiff recovers a much less sum, than he did in the former action; would 'he not have a right to elect, to have a new execution, to levy it on the property of the then defendant ? Most assuredly he would, if the decision is correct.
I think, therefore, the decision ia this case is opposed both to principle and precedent.
Judgment to be rendered for the plaintiff.